Citation Nr: 1338511	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  07-26 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an initial compensable disability evaluation for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from December 1991 to December 1995.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO).

In September 2010, the Veteran appeared at a videoconference hearing before the undersigned.  A transcript of this hearing is of record.  At the hearing, the Veteran requested that the record remain open for submission of additional evidence and noted that he waived initial RO review of the evidence.  Additional evidence from the Veteran was received in October 2010 and made a part of the record.

In February 2011 and February 2012, the Board remanded the claim for further development of the evidence.

The issue of service connection for a left ring finger disability has been raised by a January 2011 statement submitted by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran seeks an initial compensable rating for his service-connected bilateral hearing loss.  Unfortunately, before the Board can adjudicate this claim on the merits, additional development is required.

In February 2012, the Board remanded the claim, in part, to instruct the AOJ to schedule the Veteran for an audiological evaluation to assess the severity of his bilateral hearing loss.  The Veteran has informed VA that he is frequently deployed to Iraq and Afghanistan in his role as a civilian contractor for the military.  Hence, the Board's remand instructions requested that the AOJ provide the Veteran with sufficient advance written notice of when and where the audiological evaluation would be held.  However, the record does not reflect that the AOJ ever took any steps to schedule the Veteran for an audiological evaluation subsequent to the February 2012 remand.  In April 2013 written argument, the Veteran's representative specifically noted that the AOJ had not completed action in conjunction with this instruction and requested that the Board remand the case again to have the AOJ schedule the Veteran for an examination.  Since there has not been substantial compliance with the Board's remand instructions, the Board finds that a further remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).

Additionally, in March 2012, the Veteran reported that he was being deployed again and that he would be having further audiometry testing completed prior to his deployment.  The most recent audiometry results the Veteran has submitted are from October 2010.  As any subsequent test results could be pertinent to his claim, he should be requested either to submit them or to submit an authorization so VA can obtain them.

In April 2013 written argument the Veteran's representative indicated that the results of a September 2010 VA audiological evaluation had not been obtained as requested by the Board in its February 2012 remand.  However, further review of the record reveals that in June 2011, the AOJ received a response from the Philadelphia VA Medical Center that VA records could not be located.  Further, a note to the file indicates that an August 2011 search of VA records on CAPRI for speech recognition scores for the September 2010 audiological evaluation did not reveal a record of any such scores.  Additionally, the September 2010 graphical pure tone threshold test results have been associated with the record.  An August 2011 supplemental statement of the case (SSOC) informed the Veteran of VA's attempts to locate the complete audiometry test results.  See 38 C.F.R. § 3.159(e).  Thus, the Board concludes that the AOJ has satisfied its duty to assist in attempting to locate these September 2010 test results and finds that remanding to have the AOJ make further attempts to locate them would be futile.

Accordingly, the case is REMANDED for the following actions:

1.  With any needed assistance from the Veteran, obtain the records of any audiological evaluations he has had since October 2010 in connection with his deployments as a civilian contractor.  

2.  Schedule the Veteran for a VA audiological evaluation to determine the current nature and severity of his bilateral hearing loss.  An attempt should be made to schedule the examination at a convenient time for the Veteran as a result of his frequent deployments outside the country as a civilian contractor for the military.  The Veteran may want to consider providing the AOJ with a date range or date ranges of when he will be in the United States to help the AOJ know when to schedule the examination.  The Veteran should be provided with sufficient advance written notice at his most recent address of record.  The Veteran should also be provided with sufficient time to respond to the examination request.

In addition to providing objective test results, the examiner's report should fully describe the effects of the Veteran's hearing loss disability on his occupational functioning and daily activities.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, provide the Veteran and his representative with an SSOC and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West Supp. 2013).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

